Citation Nr: 0832930	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-41 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence suggests that the veteran was exposed to 
acoustic trauma during his Korean War Service in an artillery 
unit. 

2.  It is at least as likely as not that the veteran's 
current hearing loss disability is etiologically related to 
in-service acoustic trauma.  

3.  There is no competent evidence linking tinnitus to 
service, and the veteran reported at a July 2005 examination 
that his tinnitus began six months prior thereto.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, a 
bilateral hearing loss disablity was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007). 

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in May 2005, the RO advised the 
claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records that are available (the 
induction and separation examinations) and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes reports from private audiologists and a July 2005 VA 
audiometric examination.  While the Board has considered the 
contentions of the veteran's representative with regard to 
the adequacy of the medical opinion rendered in July 2005 as 
to the etiologic relationship between service and the 
veteran's current hearing loss, as the claim for service 
connection for hearing loss will be granted by the decision 
herein, another VA medical opinion addressing this issue will 
not be requested.  Further, the Board finds the July 2005 VA 
examination to be adequate as it pertains to the tinnitus 
issue.  The examination conclusions are based on an 
examination of the veteran as well as a review of the claims 
folder.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that is 
being denied in the decision below that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including sensironeural hearing loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold levels at 500, 1000, 2000, 3000, 
or 4000 Hertz, must measure more than 40 decibels, or at 
least 3 of these 5 threshold levels must measure more than 26 
decibels, or speech recognition must be lower than 94 
percent.

When a wartime veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true if 
consistent with the time, place and circumstances of such 
service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  The analysis 
required by 38 U.S.C.A. § 1154(b) applies only as to whether 
an injury or disease was incurred or aggravated at that time, 
i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra.

The veteran's DD Form 214 reflects that he served with an 
artillery unit and also reflects service in Korea during the 
Korean War.  His assertion is that exposure to artillery 
during his service in Korea resulted in hearing loss.  Given 
the information on the veteran's DD Form 214 highlighted 
above, the Board accepts as true the statements of the 
veteran with regard to the acoustic trauma from the asserted 
in-service exposure to artillery, as there is documentation 
of exposure to combat, and his statements are consistent with 
the nature of the described service in Korea.    

It is unclear if all of the veteran's service medical records 
are unavailable, as while some of these records have been 
obtained, the National Personnel Records Center (NPRC) stated 
service medical records were presumably destroyed in a fire 
at that facility in 1973.  The record does contain reports 
from the September 1954 separation examination, reflecting a 
normal hearing evaluation (15/15, bilaterally).  It is also 
noted that audiometric testing was not performed.  Rather, 
the "spoken voice" test was administered.  Also of record 
are reports from private audiometric testing in November 
2003, April 2005 and July 2005 that reveal bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385.  The 
examiner who conducted the July 2005 VA examination concluded 
that the question as to whether the veteran's hearing loss 
was incurred in service could not be answered without resort 
to speculation, in part because he could not estimate the 
degree of in-service exposure to acoustic trauma.  Some post-
service exposure to occupational noise from farm equipment, 
work as a veneer grader, and work around heavy equipment in 
the timber industry was noted.  

It appears to the Board that the veteran's duty in an 
artillery unit in the Korean War would involve significant 
acoustic trauma.  While there is not of record a definitive 
medical opinion linking bilateral hearing loss to service, 
there is not of record in this case a medical opinion stating 
unequivocally that the veteran's bilateral hearing loss is 
not related to service.  Unless the preponderance of the 
evidence is against a claim, it cannot be denied.  Gilbert, 1 
Vet. App. at 49.  As such, the Board will resolve all 
reasonable doubt in the veteran's favor and conclude that 
service connection for bilateral hearing loss may be granted.  
Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102.  

With respect to tinnitus, the veteran reported to the VA 
examiner in July 2005 that he had only been suffering from 
this condition for approximately six months.  Following the 
examination of the veteran and a discussion of the pertinent 
history, the examiner concluded that "[i]t is a medical 
certainty that the symptom of tinnitus is not a consequence 
of acoustic trauma in service."  In his rationale for this 
opinion, the examiner noted the veteran's account of having 
"no recollection of tinnitus prior to six months ago."  It 
was also noted that there was insufficient medical evidence 
to relate tinnitus to hearing loss.  There is otherwise not 
competent medical evidence linking tinnitus to service.   

As for the veteran's assertion that his tinnitus is related 
to service, such assertions cannot be used to establish a 
claim as a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Also weighing against the veteran's claim is the 
five decade history between separation from service and the 
first complaints of tinnitus.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); See 
also  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As 
such, and given the lack of any competent medical evidence 
linking tinnitus to service, the claim for service connection 
for tinnitus must be denied.  Hickson, supra.  
 
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for tinnitus, the doctrine is not for application.  
Gilbert, supra.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


